Title: From Thomas Jefferson to James Westwood Wallace, 10 July 1821
From: Jefferson, Thomas
To: Wallace, James Westwood


Dear Doctor
Monticello
July 10. 21.
Your favor of June 25. is just now recieved, and with it the articles of curiosity which you are so kind as to add to my little collection. these with all your former kindnesses are thankfully placed on their shelves. I learn with great sympathy that you have causes of unhappiness under the losses of friends of your affection. these are the unavoidable conditions of human life, and render it often doubtful whether existence has been given to us in kindness or in wrath. when I look back over the ranks of those with whom I have lived and loved, it is like looking over a field of battle. all fallen. nor do I feel it as a blessing to be reserved for this afflicting spectacle. I can feelingly therefore suffer with friends who are suffering in the same way. you express a wish to obtain some appointment from the President, but do not intimate in what line. altho’ I uniformly decline these solicitations, which are often pressed on me, yet I shall with willingness and pleasure render you any service that is in any indication pointing to the object of your wishes, and assure you of my affectionate attachment and respect.Th: Jeff